Citation Nr: 1417249	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than November 18, 2009, for award of entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to an effective date earlier than January 8, 2010, for award of entitlement to service connection for left hip disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for major depressive disorder.

5.  Entitlement to service connection for generalized anxiety disorder not otherwise specified (NOS), including as secondary to service-connected IBS.

6.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A September 2010 rating decision-in pertinent part, granted service connection for IBS and left hip disability; and, denied entitlement to service connection for the claimed acquired mental disorders.  A June 2011 rating decision denied entitlement to service connection for TBI.  The Veteran perfected separate appeals of the assigned effective dates and the denial of the service connection claims.  See 38 C.F.R. § 20.200 (2013).

The Veteran testified at a Board hearing via video conference in August 2012 before the undersigned Veterans Law Judge, with the Veteran sitting at the local RO, and the undersigned sitting at the Board's Central Offices in Washington, DC.  A transcript of the hearing testimony is associated with the claims file.  At the hearing, the Veteran reported his representative "dropped me this morning...."; and, he proceeded pro se.  The appeal was certified to the Board in July 2012, but the Board finds no Motion to Withdraw in the claims file.  See 38 C.F.R. § 20.608 (2013).  Hence, the cover sheet reflects the Veteran's representative of record.

In August 2012, the Veteran, through his representative, submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2013).

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issues of entitlement to service connection for generalized anxiety disorder NOS, including as secondary to service-connected IBS, and for cognitive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received the Veteran's claim of entitlement to service connection for IBS on November 18, 2009.  Prior to that date, there was no formal or informal claim or any document indicating an intent to file a claim for entitlement to service connection for IBS.

2.  VA received the Veteran's claim of entitlement to service connection for left hip disability on January 8, 2010.  Prior to that date, there was no formal or informal claim or any document indicating an intent to file a claim for entitlement to service connection for a left hip disorder.

3.  The Veteran's claimed stressors are consistent with the circumstances of his service; however, there is no confirmed diagnosis of PTSD linked to his stressors.

3.  The weight of the evidence is against a finding that Veteran's major depressive disorder had its onset in active service, nor is it causally related to active service.

4.  There is no evidence of a currently diagnosed TBI.


CONCLUSIONS OF LAW

1.  The criteria for award of an effective date earlier than November 18, 2009, for award of entitlement to service connection for IBS have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2013).

2.  The criteria for award of an effective date earlier than January 8, 2010, for award of entitlement to service connection for left hip disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.

3.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f).

4.  The criteria for entitlement to service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  The criteria for entitlement to service connection for TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decisions appealed, VA notified the Veteran in December 2009, and in March 2011 for the TBI claim, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds both letters were time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment records are in the claims file as well as part of the service personnel records.  After efforts to obtain all service personnel records extant, in March 2010, the RO issued a Formal Finding that they were not complete, and they informed the Veteran of that fact that same month.  See 38 C.F.R. § 3.159(e).  This state of affairs was abated to a significant extent by the fact the RO conceded the Veteran's claimed stressor.  The RO also obtained the Veteran's VA and private treatment records.  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and insured the Veteran understood them.  Further, after the Veteran related he was proceeding pro se, the undersigned asked pertinent questions, to include reading the criteria for TBI, which ensured his testimony addressed the elements needed to prove his claims.  The Veteran informed the undersigned he was satisfied with the way the hearing was conducted.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Earlier Effective Dates

Applicable Law and Regulation

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See, 38 U.S.C.A. § 5110(g).

As to what constitutes a claim, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Analysis

The facts of this case are not in dispute.  The Veteran's formal claim for entitlement to service connection for IBS was received by the RO on November 18, 2009; and the RO received the left hip claim on January 8, 2010.  Both claims were granted in a September 2009 rating decision.  The RO assigned November 18, 2009 as the effective date for the IBS, and January 8. 2010, for the left hip, based on the respective dates the claims were received.

Under the above cited statutes and regulations, with some exceptions not applicable here, the only basis for an effective date earlier than the noted dates would be if there had been a claim filed prior to this date, either formal or informal, the latter of which could be any document indicating an intent to apply for entitlement to service connection.

The Veteran does not claim that there is such a document in the claims file or elsewhere, and there is in fact no such document in the claims file.  Instead, he testified at the hearing that he believes he is entitled to an earlier effective date because he sought and received VA and private treatment for his IBS and hip immediately after service.  He testified that because his symptoms dated back to that time, he should be awarded an effective date from that point in time.

The Court has held that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  The Court has also stated that a veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet. App. 327, 330   (1993).  VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by § 3.155 serve this purpose. 

The Court recognized two exceptions to this general rule: (1) When an underlying claim has been awarded and the medical records demonstrate that the veteran's disability has increased (38 C.F.R. § 3.157 ); or, (2) when an underlying claim has been denied and the medical records evidence new and material evidence to reopen the claim.  Criswell v. Nicholson, 20 Vet. App at 504 (2006).   Neither exception applies in the Veteran's case.

The VAMC, Minneapolis, informed the RO no treatment records related to the Veteran were found for the period 1992 forward.  Nonetheless, as noted above, the fact the Veteran sought treatment does not constitute an intent to file a claim.  Further, service connection was not in effect for either IBS or the left hip disability at the time he sought treatment.  The Federal Circuit has interpreted § 3.157 to mean that an informal claim "must be for a condition that not only has been the subject of a prior claim, but the condition must also have previously been found to be service connected" or disallowed because the disability was "not compensable in degree."  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been a prior allowance or disallowance of a claim for service connection for the claimed condition, and any examination reports could not be accepted as an informal claim).  Since that is not the case for the Veteran, his prior treatment did not constitute an informal or formal claim.
 
The Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101.  Those laws and regulations, discussed above, clearly indicate that the basis for assigning an effective date in connection with a grant of service connection is generally the date of the claim for such benefits that was granted, and in this case the date of the claims as that term is defined by those laws and regulations are November 18, 2009 and January 8, 2010.  Consequently, the effective dates assigned are correct and an earlier effective date cannot be granted.  Thus, the claims for entitlement to earlier effective dates for the grant of entitlement to service connection for IBS and left hip disability must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA has not yet implemented DSM-V.
 
As a general rule, a veteran's lay testimony alone about a claimed stressor not related to combat or fear of hostile military or terrorist activity is not enough to establish the occurrence of the alleged stressor.  38 C.F.R. § 3.304(f)(3).  

If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the Veteran's symptoms are related to the claimed stressor; and, (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  (Emphasis added).

Evidence

As noted earlier, the Veteran's service personnel records are not complete.  The ones extant, however, reflect he served in the Persian Gulf War (PGW) theater.  His MOS was Vulcan Crew Member.   The Veteran testified that he served in Saudi Arabia, and he returned very angry.  Research conducted by the RO revealed the Veteran's unit was significantly involved in the ground operations of Desert Storm, and the RO conceded the Veteran's claimed stressor.  Hence, the salient issue is whether there is a diagnosis of PTSD linked to that stressor.

In an undated document in the service treatment records, the Veteran denied that he had been exposed to NBC warfare or SCUD missile attacks.  The Board interprets NBC to mean nuclear, biological, or chemical, and infers that the document relates to his experience during his tour in the PGW theater.  At his physical examination for separation, the Veteran indicated on his July 1992 Report of Medical History that he had no history of nervousness, depression, or difficulty sleeping.  The July 1992 Report of Medical Examination For Separation reflects his psychiatric area was assessed as normal.

Post-service, in a November 1992 VA examination report the Veteran did not report any psychiatric symptoms.  The examiner noted no abnormalities in the block designated for neurological and psychiatric findings.

Private records from PN Clinic dated in March 2006 note an Axis I diagnosis of recurrent MDD in partial remission.  The therapist noted financial stress in Axis IV.

At an April 2010 VA PTSD examination,  the examiner noted the Veteran had consistently been diagnosed with MDD, as well as schizoid personality traits.  His records noted problems related to finances, losing his home, and family issues.  The examiner noted the Veteran's records reflected no mention of any problems related to military service or combat.  Based on the Veteran's records, the examiner noted, his military service did not appear to have been a problem.

The Veteran reported his treatment at PN Clinic over the prior four years, and that he was prescribed Fluoxeetine, Divalproex, Bupropion, and Alprazolam.  He reported further that, as a Vulcan Crew Member, he was responsible for an air defense weapon.  He reported several disturbing experiences during his PGW tour.  The Veteran described his most stressful experience occurred while he was driving an APC and saw a Russian-made tank, which thought might have been manned by enemy soldiers.  He saw the turret move, and he "knew" he was going to die.  (Quotes in original).  Despite his fears, no shots were fired and, at some later time, U.S. forces blew up the tank.  There were no casualties, as the Iraqi crewmembers escaped and surrendered.  The Veteran reported he felt intensely frightened.  The examiner noted, however, the incident did not meet Criterion A of the PTSD diagnostic criteria.

The second experience the Veteran reported occurred while he was a passenger in a truck that came close to another truck with ammunition that was "cooking off,"  (Quotes in original).  The Veteran reported that he became very frightened that the ammunition on the other truck would detonate the ammunition on the Veteran's truck.  He pleaded with the driver of the truck they were in to move farther away, but the driver, a sergeant, did not think anything would happen, and their truck was not moved.  On another occasion, the Veteran was returning found ammunition, and he felt very frightened and vulnerable because noone was there to look out for him.  The examiner noted the Veteran's reported experiences did not meet Criterion A, which was also the case for a number of other frightening and upsetting experiences the Veteran reported.  The examiner noted the Veteran did not have any unwanted memories of the events over the prior two months, nor unpleasant dreams for the last few months.

The Veteran reported having upsetting memories in 1997 that were triggered by the smell of diesel fuel.  While he reported avoidant thoughts twice in the last month, he denied he had avoided any specific memories but more general feelings; "I get confused about alive or dead."  (Quotes in original).  He reported the last time he avoided anything that reminded him of the reported incidents was in 2004.

The examiner administered the MMPI-2 to the Veteran.  His responses revealed he endorsed many deviant themes but not more deviant themes endorsed by seriously disturbed psychiatric inpatients.  The examiner noted that the Veteran's profile suggested a high level of symptom claiming and subjective distress that may be somewhat exaggerated.  Overall, however, the examiner deemed the profile valid.  Those with similar profiles report high levels of depression and anxiety, and they tend to feel demoralized, etc.  The examiner noted the PK scale of the MMPI-2 for the Veteran was above the cutoff for PTSD.  The Veteran's raw score on the Mississippi Combat Scale was above the cutoff recommended for veterans of the Vietnam War.  Norms for PGW veterans were not available.

Mental status examination revealed the Veteran as alert and oriented.  His appearance was disshelved, and he was unshaven.  His thought processes and language use were illogical, loose, and confusing; at times he was incoherent.  The Veteran made obscure references he expected the examiner to understand, and he often had difficulty explaining them in a coherent manner.  He appeared quite anxious.  When asked when he first started to become depressed, the Veteran reported that it was when he was in the Army.  He dropped something while with other soldiers, and it made him nervous.  The Veteran then told a long, disorganized story about how he befriended his roommate, who got in a fight.  The Veteran thought he did the right thing when he reported the other guy, but a third person threatened to kill his roommate.  He also somehow related his depression to carrying something from one tent to another.

Assessing the Veteran's reports and the results of the diagnostic tests administered, the examiner noted the Veteran's description of his experiences suggested he may have been in some danger, but the level of threatened or actual harm did not appear to reach the level of Criterion A of the diagnostic criteria.  The examiner noted the Veteran's reported subjective distress related to his experiences, and that he reported he had physiologic reactions such as sweating and shaking when he thought about the tank gun.  The examiner, however, opined that the number of numbing symptoms the Veteran reported were most likely related to his chronic personality maladjustment.  They included diminished interest, feeling detached from others, etc.  The examiner did not diagnose PTSD and opined it was not at least as likely as not that the Veteran had ever met the criteria for PTSD or a related disorder.

As noted earlier, neither do the Veteran's private mental health outpatient records note a diagnosis of PTSD.  Further, his VA outpatient records of November 2010 note a negative PTSD screen.  In light of all of these factors, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.304(f).  Indeed, without a valid diagnosis of PTSD at some time during the appeal period, the claim must fail.  

MDD

The private and VA records note diagnoses of MDD.  In March 2011, D.M.W., Ph.D., conducted a private evaluation of the Veteran.  The evaluation included administration of the MMPI-2; Beck Depression Inventory; Beck Anxiety Inventory; Mississippi PTSD Combat Scale; PTSD Self-Report Scale; and the Military Version of the PTSD Checklist.

The Veteran reported that he grew up with two sisters in a dysfunctional family.  Per the Veteran, his father was not really involved with the family, as he would pop in and out of their lives in a cruel way; and, when the Veteran was two years of age, his father was sentenced to prison for eight years, but he served only one year.  One of his sisters had been sexually molested by his mother's boyfriend.  Regarding himself, the Veteran reported sexual-type touching with a babysitter.  He did not consider his experience abuse or distressing.  The Veteran also reported a family history of depression and marihuana abuse.  He had been a terrible student in school, though his grades did improve sufficiently in 11th and 12th grades to enter the military.  The Veteran reported he may have received special education services in elementary school due to anger management issues.

The Veteran has earned two associate arts degrees.  He held several post-military jobs.  He worked his last job for six years until he was laid off.  He enjoyed his time in the military because it was the only time he felt alert, and only the bare necessities mattered.  He reported difficulties during his last year in service, but he did not provide details; and, he was very angry when he returned from Saudi Arabia, and needed time to "calm down" following his discharge.  (Quotes in original).  The Veteran reported two of the same incidents noted at the VA examination.  He further reported encountering a large group of Iraqis who had been attacked, and he saw dead bodies, people burning, and bodies twisted in half, etc.  He reported he could smell the people burning, and he saw a flash of white.  He feared for his life and reached for his M-16, but had to struggle to grasp it.  The Veteran then realized the flash of white was a dead man's beard blowing in the wind.  He walked up to the person and saw the man lying in a pool of blood and missing a leg.  Although he knew the man was dead, he still questioned it.  When he slept in his vehicle, he slept so if a heavy item fell, it would fall on his head and kill him instantly.  The Veteran reported flashbacks of the events, but he denied nightmares or flashbacks related to those reported incidents of trauma.

The Veteran reported he may have been depressed throughout his life, and he had anger management issues as a child, though he did not receive any mental health treatment as a child.  He reported further that he had been on medication for depression and anxiety for several years, and had been on the same regimen for five or six years.  The Veteran reported having participated in couples counseling, therapy with his son, and individualized therapy, none of which he found particularly helpful.  Dr. W noted past diagnoses of social phobia, generalized anxiety disorder (GAD), MDD, and personality disorder NOS with schizoid features.

The Veteran reported four or more periods where he felt depressed for approximately six months at a time.  He also endorsed significant anxiety symptoms, as he worried about many things.  The Veteran was quite anxious at the evaluation and ruminated about the fact Dr. W is female, younger than he, and unmarried.  The Veteran was visibly shaky, and stuttered as he spoke.
Dr. W interpreted the Veteran's MMPI-2 profile as revealing the Veteran was likely experiencing severe psychopathology.  While he may have over-reported symptoms, the clinical interview indicated the former was more likely.  Individuals with similar profiles are likely to experience severe depression.  The Veteran's score of 108 on the Mississippi Combat scale did not meet the criteria for PTSD.  The Veteran's scores on both PTSD tests did not meet the criteria for PTSD.  Dr. W noted that while the Veteran reported a history of symptoms related to PTSD, they were reported at a sub-threshold level.  His test results were consistent with sub-threshold symptoms of PTSD, and pointed to other areas of greater concern.

Dr. W rendered Axis I diagnoses of severe recurrent MDD without psychotic features and GAD.  The Axis II diagnoses was personality disorder NOS with avoidant and schizotypal traits.  Dr. W noted it was not possible to determine to what extent the Veteran's symptoms were military related.  While he endorsed having experienced many of his symptoms prior to his military service, he also endorse having increased severity and functional impairment after his military service.  Thus, Dr. W opined that the Veteran's military service was not the direct cause of his mental health symptoms, but it was at least as likely as not that his symptoms worsened as a result of his service.

At the April 2010 VA examination, the Veteran reported essentially the same childhood history as he reported to Dr. W,  including the fact he was bullied and picked on throughout school after the 7th grade.  The VA examiner also noted the Veteran's private mental health records indicated his depression problems were related to family and depression problems.  Military and combat experience were not mentioned as contributing factors.  As a result, as noted earlier, Dr. F opined that the most cautious explanation for the Veteran's symptoms appeared to be related to chronic personality adjustment.

Upon receipt of Dr. W's evaluation, the RO sent the claims file to the April 2010 VA examiner and requested an addendum.  In the February 2012 addendum, the VA examiner deemed Dr. W's findings and opinions to be contradictory; specifically, while she found that it was not possible to determine to what extent the Veteran's symptoms were military-related, she still opined they were worsened as a result of his service.  As a result, Dr. W's opinion on aggravation was deemed unclear.  The VA examiner found that there was insufficient evidence, that is, less than a 50-percent probability, in Dr. W's report to suggest significant symptom aggravation due to military service.  The VA examiner opined further that he did not find at least a 50-percent probability that the Veteran's mental health symptoms were aggravated by his service-connected IBS, left hip disorder, or tinnitus.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons for doing so are provided.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The opinions of Drs. W and the VA examiner are not necessarily diametrically opposed.  In any event, the Board cites two salient features of the case that convinces the Board the preponderance of the evidence is against a causal connection between the Veteran's MDD and his military service.  First, Dr. W plainly opined the Veteran had significant psychopathology at the time he entered active service, but there is no evidence the Veteran manifested any symptoms during his active service.  Cf. Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  As noted earlier, he denied any prior history of nervousness, worry, or trouble sleeping, and the July 1992 Report of Medical Examination For Separation assessed him as normal.  Further, the Veteran's reports at the April 2010 examination were consistent with that finding.

The April 2010 examination report reflects that when asked about his pre-service mental health history, the Veteran voiced concern about having lied on his enlistment physical examination when he denied any pre-service mental health treatment.  The Veteran's explanation, however, was not inherently contradictory.  He reported that, as an adolescent, he was part of family counseling following his sister's sexual molestation.  He reported two years of individual therapy which did not help.  The Veteran reportedly had no idea why he was in therapy, except that his family was "too touchy feely."  (Quotes in original).  He was never prescribed any medication.  Dr. F took all of that into consideration and found no in-service manifestation of mental health symptoms, to include depression.

Second, as noted earlier, until Dr. W's evaluation, the Veteran's private treatment records note no reference to in-service mental health problems or reports by the Veteran that his depression, etc., was due to his active service.

In light of all of the above, the Board finds the VA examiner's  opinion to be more persuasive, and better supported by the evidence of record.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

TBI

The Veteran asserts that he sustained a TBI as a result of a MVA during his tour in Saudi Arabia.  He has reported various details of the incident, one of which is that he struck a large rock when he fell asleep while driving a truck.  His head struck a hard object and he damaged a tooth.

The February 2012 VA neurological examination report reflects that the examiner conducted a review of the claims file.  The examiner noted the Veteran does not have, nor has he had a TBI.  The examiner noted the reported history, including that the Veteran could not focus his eyes on his lieutenant afterwards, though he did not recall for how long.  He denied any loss of consciousness.  He denied having sought or received any medical treatment after the incident.  The Veteran was not evaluated for a head injury until 2010.  The examiner also noted the Veteran's employment and behavioral history.  The Veteran did not report any difficulties with judgment, orientation, or visual-facial orientation.  The examiner noted the Veteran's mental health treatment and diagnoses.  The examiner also noted that his reported headaches existed prior to his deployment to the PGW theater.

The examiner noted that the Veteran did not report subjective symptoms attributable to a TBI.  The examiner noted he had reviewed the evidence in the claims file, and there was no evidence of TBI.  He noted further that the Veteran's current complaints of sleep difficulty, memory loss, personality disorder, and social anxiety are all explained by other conditions.  The examiner specifically noted the Veteran's diagnosed obstructive sleep apnea (OSA), and his depressive and anxiety disorders.  The examiner noted the absence of loss of consciousness, and. opined that even a blunt force trauma, such as would have occurred at 7-8 mph as reported by the Veteran, would not cause long-term residuals or sequeale.  This was supported by the fact the Veteran did not seek treatment for the claimed condition until some 18 years after his discharge.

The Board acknowledges that the Veteran's lay report of an injury may not be rejected solely because of the absence of contemporaneous medical documentation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  This is especially so in light of the fact his report is not inherently inconsistent with the circumstances of his service at the time.  See 38 U.S.C.A. § 1154.  The service treatment records, however, do refute one facet of the Veteran's lay reports.  Contrary to some of the Veteran's reports, he did not sustain a chipped tooth in a MVA.  Instead, an emergency care record dated in January 1990 notes that he sustained a chipped tooth when a grounding rod hit him in the mouth.

Again, the record fails to show a diagnosis of TBI.  The Veteran denied having experienced any loss of consciousness.  The assessment noted diagnoses of MDD, OSA, and cognitive disorder.

The first requirement for service connection is a currently diagnosed injury or disease.  In the absence of a diagnosis of TBI, the Board is constrained to deny the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to an effective date earlier than November 18, 2009, for award of entitlement to service connection for IBS is denied.

Entitlement to an effective date earlier than January 8, 2010, for award of entitlement to service connection for left hip disability is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for MDD is denied.

Entitlement to service connection for TBI is denied.


REMAND

The remaining issues require additional development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide a VCAA notice letter to the Veteran that explains the provisions of 38 C.F.R. § 3.310(b) and advise the Veteran to provide any evidence of aggravation of his generalized anxiety disorder by his IBS in his possession.

2.  The AMC/RO shall send the claims file to an appropriate examiner.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's generalized anxiety disorder NOS is caused by his IBS.  If the answer is, No, is there is at least a 50-percent probability that the Veteran's IBS aggravates, that is, chronically worsens, the generalized anxiety disorder NOS?  If aggravation is found, the examiner should attempt to establish a baseline level of disability prior to such aggravation.

The examiner is asked to provide a full explanation of any opinion rendered.  The examiner is also asked to specifically detail the involvement, if any, of the Veteran's diagnosed personality disorder.  If the examiner is not able to identify the symptomatology attributable to the Veteran's personality disorder, that fact should be stated in the report.

3.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


